Citation Nr: 0111806	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a throat disorder.  

2.  Entitlement to service connection for a disorder of the 
carotid artery, to include as secondary to a throat disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had honorable active duty from October 1946 to 
February 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
RO, which denied service connection for throat and carotid 
artery conditions.  

It is noted that a claim of service connection for residuals 
of tuberculosis, which was also denied by the RO's January 
1999 decision, was later formally withdrawn by the veteran in 
June 1999, and is not on appeal.  

Additionally, although the veteran initially requested a 
hearing before a Member of the Board sitting at the RO 
(Travel Board hearing), in July 1999 he formally waived his 
right to a Travel Board hearing in lieu of a video conference 
hearing at the RO with a Member of the Board in Washington, 
D.C. (Video Conference hearing).  The veteran gave notice of 
his inability to report for a Video Conference hearing 
scheduled for May 15, 2000 (although his notice was not 
received at the RO or forwarded to the Board until after this 
date), and his request for a rescheduled Video Conference 
hearing was granted at the Board in July 2000, on a showing 
of good cause for his failure to report.  However, he failed 
to report for a second Video Conference hearing, which had 
been rescheduled for November 14, 2000.  Accordingly, no 
further development in this regard is indicated.  


REMAND

The United States Court of Appeals for the Federal Circuit 
has held that a single request for service medical records 
does not fulfill the VA's duty to assist.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  In reply to the RO's sole 
request for service medical records, the RO was advised in 
December 1998 that no service medical records for the veteran 
are on file at the National Personnel Records Center (NPRC), 
probably due to a fire there years ago.  The NPRC advised the 
RO to forward a NA Form 13055 to the veteran to fill out and 
return so that an attempt could be made to reconstruct his 
service medical records from secondary sources.  It appears 
that the provided form was not forwarded to the veteran, as 
the Board is unable to locate any documentation of such 
development.  Accordingly, a NA Form 13055 should be 
forwarded to the veteran with instructions that he fill it 
out return it for secondary source development.  This 
necessary development must be completed.  (The Board notes 
that a February 1948 examination report at separation from 
service is on file at VA).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA fails in its duty to assist when an 
appellant makes reference to particular military bases, from 
which additional service medical records might exist, and the 
RO makes no attempt to obtain any such records.  See Goodwin 
v. Derwinski, 1 Vet. App. 419 (1991).  The veteran has 
claimed that he received hospital treatment in service for a 
throat disorder while in Tokyo Bay, Japan, stationed with the 
736th Engineers as a diesel mechanic.  His Separation 
Qualification Record indicates that he was with the 736th 
Engineer Heavy Shop Company, stationed in Yokohama, Japan.  
This information should be included in the search for 
secondary source records, in conjunction with the above 
request.  Thereafter, all further development indicated by 
the NPRC reply, should be completed, with documentation 
maintained in the claims file.  

The VA claims file includes copies of private (non-VA) 
treatment records for various sources and dates.  While the 
veteran has made reference to pertinent treatment received in 
1948 from Drs. Behen and Wadley, he has indicated that these 
records are "not available."  He has also made reference to 
vascular surgery in May 2000, the records of which might 
prove pertinent to his claim of service connection for a 
carotid artery disorder.  He should be advised that requests 
for copies of any such records will be made upon disclosure 
of the address of these physicians.  

Upon the completion of the above requested development, and 
readjudication of the claim, the RO is reminded of the VA's 
heightened duty to explain its findings where service medical 
records are unavailable or incomplete due to no fault of the 
veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  (Emphasis added).

As to the carotid artery claim, the veteran should be 
afforded notice of the laws and regulations regarding 
secondary service connection, to include citation to 
38 C.F.R. § 3.310 (2000).  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 and thus, 
38 C.F.R. § 3.310(a) should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439 (1995); See also, Tobin v. Derwinski, 2 Vet. 
App. 34 (1991) and Leopoldo v. Brown, 4 Vet. App. 216 (1993).  
Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (2000), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

Finally, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time on the 
matter of service-connection.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving the throat, carotid artery, or 
residuals of a 1949 tonsillectomy, dated 
from August February 1948 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA records identified 
by the veteran.  As to any private 
treatment records, the RO should first 
secure the necessary release(s), prior to 
the RO obtaining copies of any such 
records.  

2.  The RO should provide the veteran 
with a National Archives and Records 
Administration, Request for Information 
Needed to Reconstruct Medical Data, NA 
Form 13055, with instructions that the 
veteran fill out and return this form for 
use in reconstructing the veteran's 
service medical records from secondary 
sources.  

3.  Upon the completion of the above, and 
return of the veteran's completed NA Form 
13055, the RO should contact the NPRC and 
obtain copies of the veteran's entire 
service administrative and personnel 
file(s).  These records should then be 
used in a search for copies of any 
additional service medical records-
including those from military bases as 
identified from available service 
medical, personnel, and administrative 
records, to include the 736th Engineer 
Heavy Shop Company, stationed in 
Yokohama, and or Tokyo Bay, Japan, from 
October 1946 to February 1948.  All leads 
should be pursued and documented for 
future reference.  

With any additional information obtained 
pursuant to the above requests, the RO's 
request should include a copy of the 
veteran's completed NA Form 13055, with a 
request that the veteran's service 
medical records be reconstructed from 
secondary sources.  Copies of the RO's 
written request, the NA Form 13055, as 
well as the NPRC's response, must be 
maintained in the claims file.  

4.  The RO should schedule the veteran 
for appropriate VA examination or 
examinations in order to determine the 
nature and etiology of any throat and 
carotid artery disorder.  All indicated 
tests should be conducted.  The claims 
folder should be made available to the 
examiner(s) for use in the study of the 
veteran's case.  Following review of the 
claims file and examination of the 
veteran, each examiner should offer an 
opinion as to the medical probability 
that any current throat or carotid artery 
disorder is of service onset or otherwise 
related thereto, to include whether any 
carotid artery disorder is proximately 
due to or the result of a throat 
disorder.  The rationale for all opinions 
expressed should be included.

5.  The RO should ensure that all 
requested development has been completed, 
to the extent possible and indicated, in 
compliance with this Remand.  If actions 
taken are deficient in any manner, 
appropriate corrective action should be 
undertaken.  Any other development deemed 
warranted by the record should be 
undertaken by the RO.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  The RO should readjudicate the 
veteran's claims of service connection 
for a throat disorder and carotid artery 
disorder, to include secondary to a 
throat disorder, with citation to 
38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995).  If the benefits 
sought by the veteran continue to be 
denied, he and his representative must be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


